Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 16 July 2020. Claims 1-20 remain pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakobsson (Pub No. 2020/0053111).

Referring to the rejection of claim 1, Jakobsson discloses a system for context-based data scrutinization and capture, the system comprising: (See Jakobsson, para. 65 and 217) 
Please note that in this example, a security system for scrutinizing the digital storage of artifacts and identifying anomalies.
a memory device with computer-readable program code stored thereon; (See Jakobsson, para. 454)
Please note that in this example, a memory stores software program code for execution by the processor.
a communication device connected to a network; (See Jakobsson, para. 458-459)
Please note that in this example, a communication device disclosed as a mobile communication device connected to a cellular network using a wireless protocol such as 4G or 5G network. 
a processing device, wherein the processing device is configured to execute the computer-readable program code to: (See Jakobsson, para. 452-453)
Please note that in this example, the processor comprising a microprocessor or central processing unit configured to execute the program code)
monitor a data storage location using a crawler bot configured for scanning an artifact stored in the data storage location; (See Jakobsson, para. 126-127)
Please note that in this example, monitoring a data storage using a crawler bot for scanning an artifact stored in the data storage location is disclosed as a security system using a computer program (i.e. software agent) configured to automatically scan generated artifacts associated with a data storage location.
scan the artifact, using the crawler bot, for one or more data fields, wherein at least one of the one or more data fields comprises unobscured private data; (See Jakobsson, para. 127-128)
Please note that in this example, using the security system performing a scan of the artifact, wherein at least one or more data fields comprises unobscured private data of the user accounts (i.e. names and social security numbers).
identify an artifact type for the artifact based on the one or more data fields; (See Jakobsson, para. 129-131)
Please note that in this example, by comparing identifiers associated with artifacts, a machine learning component can be used for identifying normal and abnormal behavior associated with one or more user accounts and the security system will classify and categorize each artifact.
and capture the artifact from the data storage location based on the artifact and the unobscured private data, wherein capturing the artifact comprises temporarily removing the artifact from the data storage location. (See Jakobsson, para. 132, 136 and 147)
Please note that in this example, the security system performs tracking for capturing and replaying tracker information to determine if the artifact is associated with an anomaly caused by malicious behavior. If the artifact is deemed malicious, the security system may automatically replace the data with “honeypot” fake data, quarantine the infected material, remove the reply-to address, replace it with an email address associated with a security system which will allow the security system to continuously monitor emails and determine whether to block monitored email. 
Referring to the rejection of claims 2, 11, and 18, Jakobsson discloses comprising a context identification component configured for identifying the artifact type for the artifact and generating a context rule set for the artifact. (See Jakobsson, para. 124-126)
Please note that in this example, the context identification for identifying the artifact and generating a context rule set is disclosed as identifying an artifact type and applying a rule set by modifying the artifact and removing sensitive information by encrypting the data and maintaining anonymity. 

Referring to the rejection of claims 3, 12, and 19, Jakobsson discloses wherein the context rule set defines usage of the unobscured private information compared to the artifact type and the one or more data fields. (See Jakobsson, para. 127-129)
Please note that in this example, the context rule defines usage of the unobscured private information disclosed as social security number or financial wire transfers compared to the modified artifact and one or more data fields to determine if the sender and the recipient with the artifact has been replaced with the modified artifact. 
Referring to the rejection of claims 4, 13, and 20, Jakobsson discloses wherein the data storage location is a first data storage location, and wherein capturing the artifact further comprises: (See Jakobsson, para. 373)
Please note that in this example, the first data storage location is disclosed as the profile database, item 602 capturing the artifacts of a first profile, item 603 and second profile, item 604.
determining a second data storage location for the artifact based on the artifact type, the one or more data fields, and the context rule set for the artifact; (See Jakobsson, para. 373-374) 
Please note that in this example, the second data storage location is disclosed as the message repository, item 601, wherein based on the artifact type, a context rule is set based on the detection of an attack or dangerous message.
and moving the artifact from the first data storage location to the second data storage location. (See Jakobsson, para. 374) 
Please note that in this example, based on the scrutiny of messages the context rule will move the artifact from the profile database to the message repository by moving the artifact from one folder to another associated with quarantine, a warning message, and/or deleting the message will be stored. 

Referring to the rejection of claims 5 and 14, Jakobbson discloses wherein the processing device is further configured to train the crawler bot with sample artifact data and real-time artifact data stored in the data storage location. (See Jakobsson, para. 130-131) 
Please note that in this example, scanning the sample artifact data and real-time artifact data is disclosed as previously seen trackers for the user wherein the likely corruption using a malicious script running on the computer of the regular user may correspond to a non-anomalous IP address, but the inter-arrival time of the artifact access requests may be very short, such as ten requests every second, being indicative of origination from a script as opposed to a human user. The event “likely theft of a personal phone belonging to the regular user” would, in one example, correspond to an unusual number of artifact access requests within a given time period, such as one hundred requests over the course of 20 minutes. 

Referring to the rejection of claims 6 and 15, Jakobsson discloses wherein training the crawler bot further comprises leveraging a machine learning engine configured for identifying artifact types and data entries from a collection of artifacts. (See Jakobsson, para.127-130) 
Please note that in this example, the security server determines what type of file to generate based on scanning the artifact to be replaced with a fake artifact and classifying the contents and by comparing identifiers associated with various artifact access requests to one or more models, created using a machine learning component that identifies normal and abnormal behavior associated with one or more user accounts, the security system provider scores and classifies each artifact access request. 

Referring to the rejection of claims 7 and 16, Jakobsson discloses wherein identifying the artifact type further comprises dividing the artifact into individual artifact components based on the one or more data fields. (See Jakobsson, para. 143-144, 161, and 258) 
Please note that in this example, the artifact is scan for identifying private data or anomalies and divided into components based on the one or more data fields comprising (i.e. flagged messages and false positive). 
Referring to the rejection of claim 8, Jakobsson discloses wherein scanning the artifact for the one or more data fields further comprises identifying the one or more data fields using optical character recognition. (See Jakobsson, para. 65) 
Please note that in this example, scanning the artifact and identifying the artifact for one or more data fields by using optical character recognition (i.e. text or image patterns on a webpage associated with the artifact).
Referring to the rejection of claim 9, Jakobsson discloses wherein the artifact is selected from a group consisting of data, a document, an image, a video, and a file. (See Jakobsson, para. 48 and 168) 
Please note that in this example, wherein the artifact is selected from a group consisting of a URL, word document, an image (i.e. JPG), executable file, and a video. 
Referring to the rejection of claim 10, Jakobsson discloses a computer-implemented method for context-based data scrutinization and capture, the computer-implemented method comprising: (See Jakobsson, para. 65 and 217) 
Please note that in this example, a security system for scrutinizing the digital storage of artifacts and identifying anomalies.
monitoring a data storage location using a crawler bot configured for scanning an artifact stored in the data storage location; (See Jakobsson, para. 126-127)
Please note that in this example, monitoring a data storage using a crawler bot for scanning an artifact stored in the data storage location is disclosed as a security system using a computer program (i.e. software agent) configured to automatically scan generated artifacts associated with a data storage location.
scanning the artifact, using the crawler bot, for one or more data fields, wherein at least one of the one or more data fields comprises unobscured private data; (See Jakobsson, para. 127-128)
Please note that in this example, using the security system performing a scan of the artifact, wherein at least one or more data fields comprises unobscured private data of the user accounts (i.e. names and social security numbers).
identifying an artifact type for the artifact based on the one or more data fields; (See Jakobsson, para. 129-131)
Please note that in this example, by comparing identifiers associated with artifacts, a machine learning component can be used for identifying normal and abnormal behavior associated with one or more user accounts and the security system will classify and categorize each artifact.
and capturing the artifact from the data storage location based on the artifact and the unobscured private data, wherein capturing the artifact comprises temporarily removing the artifact from the data storage location. (See Jakobsson, para. 132, 136 and 147)
Please note that in this example, the security system performs tracking for capturing and replaying tracker information to determine if the artifact is associated with an anomaly caused by malicious behavior. If the artifact is deemed malicious, the security system may automatically replace the data with “honeypot” fake data, quarantine the infected material, remove the reply-to address, replace it with an email address associated with a security system which will allow the security system to continuously monitor emails and determine whether to block monitored email. 
Referring to the rejection of claim 17, Jakobsson discloses a computer program product for context-based data scrutinization and capture, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions, the computer-readable instructions, when executed by a processing device, cause the processing device to: (See Jakobsson, para. 65, 217, and 454) 
Please note that in this example, a security system for scrutinizing the digital storage of artifacts and identifying anomalies.
monitor a data storage location using a crawler bot configured for scanning an artifact stored in the data storage location; (See Jakobsson, para. 126-127)
Please note that in this example, monitoring a data storage using a crawler bot for scanning an artifact stored in the data storage location is disclosed as a security system using a computer program (i.e. software agent) configured to automatically scan generated artifacts associated with a data storage location.
scan the artifact, using the crawler bot, for one or more data fields, wherein at least one of the one or more data fields comprises unobscured private data; (See Jakobsson, para. 127-128)
Please note that in this example, using the security system performing a scan of the artifact, wherein at least one or more data fields comprises unobscured private data of the user accounts (i.e. names and social security numbers).
identify an artifact type for the artifact based on the one or more data fields; (See Jakobsson, para. 129-131)
Please note that in this example, by comparing identifiers associated with artifacts, a machine learning component can be used for identifying normal and abnormal behavior associated with one or more user accounts and the security system will classify and categorize each artifact.
and capture the artifact from the data storage location based on the artifact and the unobscured private data, wherein capturing the artifact comprises temporarily removing the artifact from the data storage location. (See Jakobsson, para. 132, 136 and 147)
Please note that in this example, the security system performs tracking for capturing and replaying tracker information to determine if the artifact is associated with an anomaly caused by malicious behavior. If the artifact is deemed malicious, the security system may automatically replace the data with “honeypot” fake data, quarantine the infected material, remove the reply-to address, replace it with an email address associated with a security system which will allow the security system to continuously monitor emails and determine whether to block monitored email. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        July 5, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436